United States Court of Appeals
                       For the First Circuit


No. 14-1561

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                          DAVID MCLELLAN,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Torruella, Selya, and Lynch,
                           Circuit Judges.



     Judith H. Mizner, Assistant Federal Public Defender, Federal
Public Defender Office, for appellant.
     Crystal S. Yang, Special Assistant United States Attorney,
with whom Carmen M. Ortiz, United States Attorney, was on brief,
for appellee.




                            July 6, 2015
            TORRUELLA, Circuit Judge.       On February 19, 2010, law

enforcement officers executed a federal search warrant at 180 High

Street in Taunton, Massachusetts as part of an investigation into

an individual using the online usernames "babylick" and "a35scott"

to trade child pornography.       After speaking with one of the co-

owners (who was also an occupant), the officers searched the entire

single-family residence, including the bedroom of Appellant David

McLellan,   who   was   renting   a   bedroom   in   the   residence.   In

McLellan's bedroom, officers seized numerous electronics containing

more than 6.3 million images and videos of child pornography and

files depicting McLellan sexually abusing an infant.          McLellan was

subsequently indicted on one count of sexual exploitation of

children under 18 U.S.C. § 2251(a) and one count of transporting

child pornography under 18 U.S.C. § 2252(a)(1).              Following the

denial of his request for a Franks hearing and for suppression of

the evidence seized during the search, McLellan pleaded guilty,

specifically reserving his right to appeal the district court's

rulings.    Finding no error with these rulings, we affirm.

                             I.   Background

            This investigation began in February 2008, when Canadian

authorities alerted the Federal Bureau of Investigation ("FBI")

that an individual in or near Boston, Massachusetts was using the

username babylick to post images of child pornography to an online

bulletin board system.     A few months later, in June 2008, the FBI


                                      -2-
obtained   from   Yahoo!   the     user       information    for    the    username

a35scott. They learned that a35scott self-identified as Adam Scott

from Medford, Massachusetts and that he had logged into Yahoo! from

seven different IP addresses between January and May of 2008.1

Three of the IP addresses were linked to Verizon accounts assigned

to Dennis Truso in Boston, Massachusetts, one was linked to a

Comcast    account    assigned     to     Greg    Little     in    East     Boston,

Massachusetts, and the other two were linked to accounts in Boston,

Massachusetts, and Cambridge, Massachusetts.                Notably, one of the

IP addresses linked to Dennis Truso matched the IP address provided

by   the   Canadian   authorities       in     relation     to    babylick,    thus

suggesting that the two usernames belonged to the same individual.

            The FBI continued investigating a35scott, and by March

2009, it had issued a report identifying him as an active member in

the Multiply.com e-group2 "YOUCANTSEEMETOO," where he was observed

posting    and   trading   child   pornography.           Though     the   zipcode



1
   An IP address, or Internet Protocol address, "is the unique
address assigned to every machine on the internet." United States
v. Cameron, 699 F.3d 621, 627 n.1 (1st Cir. 2012) (quoting United
States v. Kearney, 672 F.3d 81, 84 n.1 (1st Cir. 2012)).         It
"consists of four numbers separated by dots, e.g., 166.132.78.215."
Id. (quoting Kearney, 672 F.3d at 84 n.1).
2
   Multiply.com was a social networking website from March 2004
through May 2013 which provided users with a medium to share
photos, videos, and other information with their network of
contacts.   In addition to providing a means to connect with
contacts, the service also allowed registered users to create "e-
groups" in order to meet and socialize with other members who may
have similar interests.

                                        -3-
associated with a35scott's Multiply.com account was in California,

the IP addresses were once again traced to the internet accounts of

Dennis Truso and Greg Little.           The report noted, however, that

a35scott was not necessarily Dennis Truso or Greg Little, but might

be another member of the Truso or Little household, or another

person entirely.

              For reasons unclear from the record, the investigation

into a35scott appears to have gone quiet from March 2009 through

December 2009.        The investigation resumed on December 1, 2009,

however, when FBI Special Agent Raj Patel, acting in an undercover

capacity, logged on to Gigatribe.com, a peer-to-peer ("P2P") file-

sharing network.       Like other P2P networks such as Napster, Kazaa,

and Limewire, Gigatribe allows a user who has downloaded the

service's software to directly connect to other users' computers in

order to search and download files that other users have designated

for sharing.         Unlike the traditional P2P network, however, the

Gigatribe system requires a user to already know another user's

username and to be accepted by that other user before contact and

file-sharing can occur.          The Gigatribe files are also encrypted

when   they    are    exchanged.     Because     of   these   added    layers   of

security,      Gigatribe   has     become    a   preferred    P2P     system    for

trafficking child pornography.

              When Agent Patel logged in to Gigatribe on December 1, he

observed a35scott logged in as well.               Agent Patel proceeded to


                                       -4-
browse a35scott's shared directory and discovered numerous files

with    names   indicative    of    child    pornography,      such   as   "!-baby

unsorted" and "7yo private, cbaby and dea (5yo)."                     He selected

three   files   to    download,     but,    midway   through    the    downloads,

a35scott blocked Agent Patel's access.               As a result, two of the

three files were only partially downloaded and could not be opened.

The third file, however, titled "Boner0170 (Thai boys).jpg," was

fully downloaded (the "December 1 Download").            This file contained

a collage of twenty-five images of child pornography, mostly

consisting of two prepubescent boys either partially clothed or

naked with a focus on their genitals.

            The FBI was able to trace the file's origin to a single

IP address -- 173.76.210.90.          This IP address was registered to

Verizon and, according to Verizon's records, was assigned to the

residential high speed internet service account of Darryl J. St.

Yves, located at 180 High Street in Taunton, Massachusetts.                    The

FBI    confirmed     St.   Yves's   residential      address    with    both   the

Massachusetts Registry of Motor Vehicles ("RMV") and the United

States Postal Service ("USPS"), and agents visibly observed that a

single mailbox at 180 High Street listed St. Yves and two other

occupants -- Keller and Theobold.

            Armed with this information, FBI Special Agent John Locke

applied for a search warrant for 180 High Street on February 11,

2010.    In his affidavit in support of the warrant, Special Agent


                                       -5-
Locke recounted the investigation by Special Agent Patel linking

the Gigatribe download to an IP address belonging to the account of

St. Yves, as well as the FBI's subsequent confirmation that

St. Yves lived at 180 High Street both at the time of the download

and at the time of the affidavit. The affidavit also described how

individuals involved in the transportation and possession of child

pornography    often   keep    their    pornography      close   by    in   secure

locations and how complicated forensic examinations of electronics

are often necessary to discover the hidden files containing child

pornography.    Accordingly, the affidavit concluded that there was

"probable cause to believe that there exists evidence, fruits and

instrumentalities"     of     the    crimes   of   the    transportation       and

possession of child pornography at 180 High Street and that "Darryl

J. St. Yves and/or other residents, as yet unknown," committed

those crimes.    The magistrate judge agreed and issued the search

warrant.

           Notably,    the     affidavit      omitted    certain      information

presumably known to Agent Locke. For example, it did not reference

either the February 2008 Canadian tip regarding "babylick" or the

March 2009 report detailing the FBI's investigation into a35scott's

involvement in the YOUCANTSEEMETOO e-group on Multiply.com.                    It

also failed to mention that this activity had been linked to IP

addresses traced to Dennis Truso, Greg Little, and two others, and

not to Darryl J. St. Yves.          The affidavit did, however, state that


                                       -6-
it did "not contain every fact known to [Special Agent Locke] with

respect to this investigation" but rather "it contain[ed] those

facts that [he] believe[d] to be necessary to establish probable

cause for issuance of a search warrant" for 180 High Street.

             The FBI agents executed the warrant on February 19, 2010.

When they arrived, both St. Yves and McLellan were present.

St. Yves explained to the agents that he and Keller owned -- and

occupied -- the residence and that they had rented a third room --

the   room     formerly      occupied     by   Theobold   --    to   McLellan

"approximately" two months prior, on or about December 1, 2009. He

added that all three occupants used his Verizon internet service

via a router which created a wireless network, but each resident

had his own computers and did not share files.             The agents then

informed St. Yves that they were looking for child pornography and

would be examining all the computers to determine who was most

likely responsible. St. Yves admitted that he possessed some child

pornography but had not actively searched for it; rather, it was

downloaded    along   with    adult     pornography   videos   St.   Yves   had

collected.     Upon further inquiry, the FBI agents learned that

St. Yves claimed to be unfamiliar with the username a35scott, to

not use Yahoo!, and to have never used Gigatribe.              St. Yves also

told the agents that McLellan was "the most knowledgeable about

computers" among the three residents.




                                        -7-
              Following this conversation, the FBI proceeded to search

180 High Street.      They seized several computers, 497 CDs and DVDs,

five hard drives, one four-gigabyte thumb drive, and three cell

phones from McLellan's bedroom.        A subsequent forensic examination

of these items revealed images and videos of child pornography,

including      ones   of   McLellan    sexually    abusing    an        infant.3

Accordingly, on August 2, 2012, McLellan was indicted on one count

of sexual exploitation of children under 18 U.S.C. § 2251(a) and

one   count    of   transporting   child    pornography   under    18    U.S.C.

§ 2252(a)(1).

              On April 23, 2013, McLellan filed a motion attacking the

search from two angles.        First, he argued that the search was

unconstitutional -- and thus the seized electronics should be

suppressed -- because the warrant was insufficiently particular.

To support this claim, McLellan alleged that 180 High Street was a

"multi-unit dwelling" and the affidavit failed to provide probable

cause to search his specific room because there was no evidence to

link anyone other than St. Yves to the December 1, 2009, download.

Second, McLellan requested a hearing under Franks v. Delaware, 438

U.S. 154 (1978), because, he contended, the affidavit in support of

the search warrant omitted material information that would have

negated probable cause. Specifically, McLellan argued that had the


3
    When McLellan was sentenced in May 2014, the forensic
examination was still ongoing, yet over 6.3 million files had
already been uncovered.

                                      -8-
magistrate judge been informed that a35scott had been linked to IP

addresses connected to Dennis Truso, Greg Little, and others -- but

not to St. Yves -- in 2008 and early 2009, the magistrate judge

would have found the December 1, 2009, download to be stale by

February 2010 because there would have been evidence suggesting

that a35scott frequently moved around and "piggyback[ed]" on the

internet service of others.

          The district court heard arguments on McLellan's motion

on October 16, 2013, and orally denied the motion at the conclusion

of the hearing. Regarding the particularity argument, the district

court found that

          in light of the undisputed facts that this
          appears to be a single family dwelling in
          which there were a number of individuals,
          three specific, there was, that the warrant
          was sufficiently particular. There was here
          no separate entrance to the street. The room
          in question was not equipped for independent
          living.   It appeared that the occupants had
          joint access to the common areas. And there's
          no sufficient evidence that the police
          understood that the house, a single family
          house, was subdivided. The search warrant I
          rule was sufficiently particular.

As to McLellan's Franks argument, the district court agreed that

"certain data was omitted" but emphasized that "[t]here can be no

Franks hearing unless the omitted information was critical to the

probable cause determination."   The district court went on to hold

that

          the omitted information was not recklessly
          omitted and the information was not essential

                                 -9-
           or    critical   to    the    probable  cause
           determination.   The warrant does state that
           the affidavit does not contain every fact
           known    to   me   with    respect   to  this
           investigation.    The magistrate was put on
           notice of that.     It's also unclear to the
           Court at this stage that the affiant here or
           indeed the investigative team ever had a full
           picture of [a]35scott's movements at the time
           the warrant was issued.

              Now, since I decline to find that the
           omission was intentional or reckless that's
           sufficient standing by itself to deny a Franks
           hearing.

             Also, the second prong, if I address that,
           in this case, I find that had this information
           been    known  and   all  disclosed   in   the
           [affidavit], the well-known proclivity of
           those who possess this child obscenity hang
           onto it does not cut against probable cause
           here and the two month gap here is not, does
           not make this information stale and indeed
           supports the issuance of the warrant in this
           case.[4]

           With both his request for a Franks hearing and motion to

suppress denied, McLellan opted to plead guilty to the two-count

indictment while reserving his right to appeal the district court's

rulings. On May 15, 2014, the district court sentenced McLellan to

204 months of imprisonment followed by fifteen years of supervised

release.   This timely appeal followed.



4
   The district court also held that even if the search did exceed
the warrant, or if the affidavit contained intentionally or
recklessly omitted material information, the FBI acted in good
faith, and thus denial was still appropriate pursuant to United
States v. Leon, 468 U.S. 897 (1984). Because we agree with the
district court on the merits, we do not review this alternate
holding.

                               -10-
                                 II.   Discussion

A.   The Franks Hearing

             McLellan first argues that the district court erred in

denying his request for a Franks hearing.                We disagree.

             1.    Standard of Review

             We review the denial of a Franks hearing for clear error.

United States v. Grant, 218 F.3d 72, 76 (1st Cir. 2000).                            Clear

error exists "only when we are left with the definite and firm

conviction that a mistake has been committed."                   United States v.

Hicks, 575 F.3d 130, 138 (1st Cir. 2009) (internal quotation marks

omitted).     We review probable cause determinations, meanwhile, de

novo.   United States v. Brunette, 256 F.3d 14, 16 (1st Cir. 2001).

In conducting this latter review, "[o]ur task, like that of the

magistrate    judge     and   district    court,    'is        simply    to    make     a

practical,        common-sense     decision      whether,        given        all    the

circumstances[,] . . . there is a fair probability that contraband

or evidence of a crime will be found in a particular place.'"                        Id.

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).

             2.    The Requirements for a Franks Hearing

             The    Fourth    Amendment       protects    individuals          against

unreasonable intrusion by the government.                This protection stems

from the Amendment's instruction that "no Warrants shall issue, but

upon    probable     cause,   supported    by    Oath     or    affirmation,         and




                                       -11-
particularly describing the place to be searched, and the persons

or things to be seized."        U.S. Const. amend. IV.

             As    we   have   repeatedly     emphasized,    "[a]n    affidavit

supporting a search warrant is presumptively valid." United States

v. Gifford, 727 F.3d 92, 98 (1st Cir. 2013).               Still, a defendant

may attempt to rebut this presumption and challenge the veracity of

the affidavit.      Id.; see also Franks, 438 U.S. at 171.            To do so,

he or she must make "two substantial preliminary showings." United

States v. Rigaud, 684 F.3d 169, 173 (1st Cir. 2012) (internal

quotation marks omitted).        First, the defendant must show "that a

false statement or omission in the affidavit was made knowingly and

intentionally or with reckless disregard for the truth."               Id.; see

also Franks, 438 U.S. at 155-56; Grant, 218 F.3d at 77.                 Second,

this "falsehood or omission [must have been] necessary to the

finding of probable cause."           Rigaud, 684 F.3d at 173.       In the case

of an omission, this means establishing that the inclusion of the

omitted information "would have led to a negative finding by the

magistrate on probable cause."           Id. at 173 n.5.    A failure to make

a showing on either of these two elements dooms the defendant's

challenge.    Id. at 173.

             If,   however,    this    preliminary   showing   is     made,   the

defendant is entitled to a hearing -- known as a Franks hearing --

where he or she can try to establish by a preponderance of the

evidence that the affiant did in fact make a false statement or


                                       -12-
omission "knowingly and intentionally, or with reckless disregard

for the truth" and that "with the recklessly omitted information

added to the affidavit, the reformed affidavit fails to establish

probable cause." Gifford, 727 F.3d at 98 (internal quotation marks

omitted); see also Franks, 438 U.S. at 156; Rigaud, 684 F.3d at

173.    Should the defendant establish by proof that these standards

have been met, the warrant is voided and the fruits of the search

are excluded.    Gifford, 727 F.3d at 98; see also Franks, 438 U.S.

at 156; Rigaud, 684 F.3d at 173.

            As to the second prong, a warrant is based on probable

cause   when   "'the   affidavit   upon   which   a   warrant   is   founded

demonstrates in some trustworthy fashion the likelihood that an

offense has been committed and that there is sound reason to

believe that a particular search will turn up evidence of it.'"

United States v. Chiaradio, 684 F.3d 265, 279 (1st Cir. 2012)

(quoting United States v. Aguirre, 839 F.2d 854, 857-58 (1st Cir.

1988)).    It is not necessary, however, for that "'belief [to] be

correct or more likely true than false.'"         United States v. Feliz,

182 F.3d 82, 86 (1st Cir. 1999) (quoting Texas v. Brown, 460 U.S.

730, 742 (1983) (plurality opinion)); see also United States v.

Khounsavanh, 113 F.3d 279, 283 (1st Cir. 1997) ("[P]robable cause

need not be tantamount to proof beyond a reasonable doubt. . . .

Probability is the touchstone." (alteration in original) (internal

quotation marks omitted)).     Instead, we "examine [an] affidavit in


                                   -13-
a practical, commonsense fashion."            United States v. Woodbury, 511

F.3d 93, 98 (1st Cir. 2007) (alteration in original) (quoting

Feliz, 182 F.3d at 86).

             3. The Omitted Information Was Immaterial

             McLellan     argues    that     Agent   Locke   intentionally   and

recklessly    omitted      material    information      regarding   the   FBI's

investigation into a35scott prior to the December 1 Download from

his affidavit, and had this information been included in the

affidavit, probable cause would have been lacking.               Specifically,

McLellan points to: (1) the February 2008 Canadian tip into

babylick;     (2)   the     March     2009    report    detailing   a35scott's

involvement in the YOUCANTSEEMETOO e-group on Multiply.com, which

was registered with a California zip code; and (3) the links

between these child pornographic activities and IP addresses traced

to Dennis Truso, Greg Little, and others, but not to Darryl J. St.

Yves (collectively, the "Omitted Information").              This information,

according to McLellan, revealed that whoever a35scott was, he or

she was nomadic and never remained at the same place for very long,

and thus when the FBI applied for the warrant two months after

Agent Patel's single December 1 Download, there was no longer

probable cause to believe that a35scott would still be at 180 High




                                       -14-
Street. In other words, the information contained in the affidavit

was stale.5

          The parties do not dispute that this information was

omitted from the affidavit,6 though they do disagree over whether


5
   It is important to take a moment to emphasize what McLellan is
not arguing. He is not suggesting that the affidavit in support of
the warrant was stale because it was unlikely he would have kept
his illicit child pornography for more than two months.        This
argument would readily fail, as courts have held time and time
again that child pornography traders and collectors maintain their
collections for long periods of time, and often store it in safe,
close, and easily accessible locations.      See United States v.
Morales-Aldahondo, 524 F.3d 115, 119 (1st Cir. 2008) (holding that
a warrant application was not stale where more than three years had
passed since law enforcement acquired the information contained in
the affidavit because "customers of child pornography sites do not
quickly dispose of their cache"); United States v. Ricciardelli,
998 F.2d 8, 12 n.4 (1st Cir. 1993) ("[H]istory teaches that
collectors [of child pornography] prefer not to dispose of their
dross, typically retaining obscene materials for years."); see also
United States v. Vosburgh, 602 F.3d 512, 528 (3d Cir. 2010)
(finding that a four-month gap between warrant application and
attempt to access child pornography did not render information
stale because it was not unreasonable "for officers to infer that
the person responsible for those attempts already possessed some
quantity of child pornography"); United States v. Gourde, 440 F.3d
1065, 1071 (9th Cir. 2006) (en banc) (finding that a four-month
delay did not render information stale because "[t]hanks to the
long memory of computers, any evidence of a crime was almost
certainly still on his computer, even if he had tried to delete the
images").   Rather, McLellan is arguing that by February 2010,
a35scott would have already relocated from 180 High Street, and
brought his or her child pornography along.
6
   Indeed, the affidavit itself states that it "does not contain
every fact known to [Agent Locke] with respect to this
investigation" but rather "contains those facts that [he]
believe[d] to be necessary to establish probable cause." Though we
have upheld warrants based on affidavits with similar language in
the past -- and do so again today -- we once again caution law
enforcement officers about this practice.      "[T]he best way to
ensure that the Fourth Amendment's probable cause requirement is
complied with is to meticulously comply with it." Khounsavanh, 113

                               -15-
or not the omission was intentional and/or reckless.          We need not

decide   this,   however,   because   the   inclusion   of    the   Omitted

Information would have been immaterial to the probable cause

determination. See Rigaud, 684 F.3d at 173 ("In this case, we need

not address the first Franks requirement, because [the defendant]

has plainly failed to meet the second (establishing the effect of

the omission on the probable cause showing).").

           Information contained in an affidavit is stale if it

established probable cause at some point in the past but does not

support probable cause at the time of the warrant's issuance. Sgro

v. United States, 287 U.S. 206, 210 (1932) ("[I]t is manifest that

the proof must be of facts so closely related to the time of the

issue of the warrant as to justify a finding of probable cause at

that time.").    "When evaluating a claim of staleness, we do not

measure the timeliness of information simply by counting the number



F.3d at 289 (internal quotation marks omitted).         And

     [m]eticulous compliance involves more than an agent's own
     judgment as to the ultimate importance of a piece of
     information to a judgment of probable cause. The agent
     also should, in the interest of both judicial economy and
     fairness, ask the further question, "Is this information
     so trivial, remote or irrelevant that no reasonable
     official could assign it weight in coming to a decision
     to issue the warrant?" Unless an affirmative answer can
     be given, the information should be included -- even if,
     in context, its weight seems too slight to tip the
     balance away from a finding of probable cause.

United States v. Stewart, 337 F.3d 103, 107 (1st Cir.), as amended
(Oct. 14, 2003) (footnote omitted).

                                 -16-
of days that have elapsed.    Instead, we must assess the nature of

the information, the nature and characteristics of the suspected

criminal activity, and the likely endurance of the information."

Morales-Aldahondo, 524 F.3d at 119.

           Here, the Omitted Information would not have led the

magistrate to conclude that the connection between a35scott and 180

High Street was stale.     The Omitted Information shows that from

February 2008 until March 2009, a35scott was using IP addresses

assigned to Dennis Truso in Boston, Greg Little in East Boston, and

two other accounts in Boston and Cambridge -- with the majority of

those   uses   occurring   between   January   and   May   2008.   This

information can be taken in multiple ways.           It could mean, as

McLellan argues, that a35scott was nomadic and moving around, using

whatever internet he or she could find.7       However, it could also

indicate locations where a35scott lived, worked, and/or spent his

or her free time during that time span.8


7
  McLellan also implies that the Omitted Information could suggest
that a35scott was merely using whatever nearby internet he or she
could connect to. Putting aside the fact that McLellan provides
absolutely no evidence to support this allegation, we have
previously rejected the argument that the possibility of a third
party stealing a subscriber's internet access defeats probable
cause to search the subscriber's residence. See Grant, 218 F.3d at
75 ("[E]ven discounting for the possibility that an individual
other than [defendant] may have been using his account, there was
a fair probability that [defendant] was the user and that evidence
of the user's illegal activities would be found in [his] home.");
see also United States v. Pérez, 484 F.3d 735, 740 (5th Cir. 2007).
8
   In fact, given that there were multiple links to Dennis Truso
and Greg Little over a multi-month span, this latter scenario is

                                 -17-
            Either way, this ambiguous information as to a35scott's

travels between January 2008 and March 2009 has very little

relevance   to    a35scott's    location      in   February   2010.      To    the

contrary, even taking into account this Omitted Information, the

best information the FBI had in February 2010 as to a35scott's

current location was still the trace of the December 1 Download to

St. Yves's account at 180 High Street.               Nothing in the Omitted

Information suggests, for example, that a35scott had used an IP

address linked to a different location between December 1, 2009,

and the filing of the affidavit on February 11, 2010; nor does it

suggest that a35scott had used IP addresses linked to multiple or

different locations around the time of the December 1 Download.

And without any evidence that a35scott had relocated, we do not

believe this two-plus-month delay in applying for the warrant

rendered    the   information    in    the    affidavit   stale.        This   is

especially true considering those two months were used by the FBI

to corroborate (through checks with the RMV and USPS and with a

drive-by site visit to 180 High Street) that St. Yves -- the

account holder for the targeted IP address -- had not moved.                   Cf.

United States v. Tiem Trinh, 665 F.3d 1, 13-14 (1st Cir. 2011)

(holding that information contained in an affidavit was not stale

where one month had elapsed between the warrant's issuance and the

last   observed    narcotics-related         activity);   United      States    v.


actually more likely.

                                      -18-
Bucuvalas,   970       F.2d   937,   940-41       (1st   Cir.   1992)    (finding

information in an affidavit not to be stale where events related to

the conspiracy charge took place four years prior to the search

warrant application because a co-conspirator was seen bribing a

police officer one month before the warrant and the affiant had

verified   that    a    person   related     to    the   conspiracy     was   still

designated as a record owner for the premises), abrogated on other

grounds by Cleveland v. United States, 531 U.S. 12 (2000). But cf.

United States v. Charest, 602 F.2d 1015, 1018 (1st Cir. 1979)

(finding sixteen days between date of murder and date of affidavit

rendered information stale because it was "contrary to common sense

and logic to expect a murderer to keep the murder weapon in his own

premises for almost three weeks").

           The Omitted Information, therefore, does not render

a35scott's link to 180 High Street in February 2010 stale, and as

such does not negate the probable cause finding.9               See Rigaud, 684


9
   With good reason, McLellan does not challenge that without the
Omitted Information, probable cause to search 180 High Street for
a35scott and child pornography existed following the December 1
Download. See, e.g., Chiaradio, 684 F.3d at 279 (finding probable
cause where affidavit "spelled out how [the investigation] led to
the defendant's IP address and, in turn, his abode"); United States
v. Gillman, 432 F. App'x 513, 515 (6th Cir. 2011) (finding
sufficient nexus between illegality and defendant's residence where
"(1) child pornography was transferred to police from a specific IP
address; (2) that IP address was registered to the defendant's
residential address; and (3) the defendant actually lived at that
address"); United States v. Renigar, 613 F.3d 990, 991 (10th Cir.
2010) (same); Vosburgh, 602 F.3d at 526-27 (same); Pérez, 484 F.3d
at 740 (same); United States v. Hay, 231 F.3d 630, 635-36 (9th Cir.
2000) (same).

                                      -19-
F.3d at 173 n.5 ("With an omission, the inquiry is whether its

inclusion in an affidavit would have led to a negative finding by

the magistrate on probable cause."); Woodbury, 511 F.3d at 98

(explaining that a reviewing court examines an affidavit in "a

practical, commonsense fashion" to determine whether it "would

warrant a man of reasonable caution to believe that evidence of a

crime will be found" (citations and internal quotation marks

omitted)).        Because McLellan failed to make this preliminary

showing, he cannot satisfy the prerequisites for a Franks hearing.

Accordingly, there was no error -- let alone a clear error -- in

the district court's decision to deny McLellan's request.

B.   The Motion to Suppress

             McLellan also argues that even taking the warrant as is

-- i.e., without considering the Omitted Information -- his motion

to suppress should have been granted because the "multi-unit"

character of 180 High Street made the warrant insufficiently

particular. As such, the search of his room exceeded the warrant's

permissible scope.      Once again, we disagree.

             1.   Standard of Review

             Our review of the district court's denial of McLellan's

motion to suppress is bifurcated: "we review its findings of fact

for clear error and apply de novo review 'to the application of law

to those facts and to conclusions of law.'"        United States v.

Werra, 638 F.3d 326, 330 (1st Cir. 2011) (quoting United States v.


                                  -20-
Rheault, 561 F.3d 55, 58 (1st Cir. 2009)).                  As discussed above, a

finding of fact is clearly erroneous "only if, after considering

all the evidence, we are left with a definite and firm conviction

that a mistake has been made."              United States v. Mousli, 511 F.3d

7, 11 (1st Cir. 2007) (quoting United States v. Ferreras, 192 F.3d

5, 9-10 (1st Cir. 1999)) (internal quotation marks omitted).                        So

long as any reasonable view of the evidence supports the decision,

the district court's ruling will be upheld.                   Id. at 11-12.

            2.    The Fourth Amendment's Particularity Requirement

            The Fourth Amendment requires that a search "be justified

by probable cause and . . . satisfy the particularity requirement,

which limits the scope and intensity of the search."                      Mousli, 511

F.3d at 12 (quoting United States v. Bonner, 808 F.2d 864, 867 (1st

Cir. 1986)) (internal quotation marks omitted); see also U.S.

Const.   amend.       IV.         A   warrant     satisfies    the    particularity

requirement      if   "the       description      is   sufficient    to   enable   the

executing   officer         to    locate   and     identify    the   premises      with

reasonable effort" such that no other premise might be mistakenly

searched.    Mousli, 511 F.3d at 12 (quoting United States v. Vega-

Figueroa, 234 F.3d 744, 756 (1st Cir. 2000)) (internal quotation

marks omitted).       To that end, "the general rule is that a warrant

that authorizes the search of an undisclosed multi-unit dwelling is

invalid." Id. (quoting Pérez, 484 F.3d at 741) (internal quotation

marks omitted). By contrast, a warrant for a single-unit residence


                                           -21-
authorizes the search of that entire dwelling regardless of who the

area being searched belongs to, so long as the items delineated in

the warrant could reasonably be found in the searched area.        See

United States v. Ayers, 924 F.2d 1468, 1480 (9th Cir. 1991) ("A

search warrant for the entire premises of a single family residence

is valid, notwithstanding the fact that it was issued based on

information regarding the alleged illegal activities of one of

several occupants of a residence."); United States v. Canestri, 518

F.2d 269, 273-74 (2d Cir. 1975) (holding that a warrant directing

the entire house be searched included a locked storeroom allegedly

not belonging to the target of the search because "a locked

storeroom is a natural and logical place to hide stolen guns" and

"there was no evidence presented at the suppression hearing which

showed that [the target of the search] did not have access to the

storeroom").   Whether a dwelling constitutes a single- or multi-

unit   residence   is   a   fact-intensive    and   situation-specific

determination, and thus there are no hard-and-fast rules as to what

category any particular dwelling falls into.

          3.   The Warrant for 180 High Street Was Sufficiently
               Particular

          Here, McLellan argues that 180 High Street was a multi-

unit dwelling, and thus the search of his room violated the Fourth

Amendment's particularity requirement.       This argument is in deep

trouble before it even begins, however, because the district court

made a factual determination that 180 High Street was a single-

                                 -22-
family residence.    Specifically, the district court found that

McLellan's room "was not equipped for independent living" because

there was no separate entrance to the street and the occupants had

joint access to the common areas such as the kitchen and living

rooms.    Though   McLellan   disagrees   with   the   court's   ultimate

conclusion as to a single- versus multi-family residence, he does

not dispute this underlying description of his room and the

premises.10   Accordingly, we are hard-pressed to disagree with the

district court's factual finding that 180 High Street is a single-

family residence; and at the very least, the finding is in no way

clearly erroneous.   See Ferreras, 192 F.3d at 11 (holding that an

attic was included in a search warrant for the building's second

floor because it was connected to the second floor apartment,

lacked an exit to the street, and was "not equipped for independent

living"); United States v. Hinds, 856 F.2d 438, 441-42 (1st Cir.

1998) (finding a single-family building where there "were no

indications, such as separate doorbells or mailboxes, that more

than one family lived" in the building and "the top floor . . . was

not separated from the floors below by a door").             McLellan's

reliance on cases such as Maryland v. Garrison, 480 U.S. 79 (1987),




10
   Indeed, McLellan's only rebuttal is that the house was connected
to a shared driveway which could accommodate eight to ten cars.
This fact, which was included in the affidavit, does not change our
conclusion about the residence in this case.

                                 -23-
and United States v. Vaughan, 875 F. Supp. 36 (D. Mass. 1995) --

all involving multi-unit residences -- are therefore misplaced.

            Perhaps recognizing that this argument is a lost cause,

McLellan also contends that even if the warrant was particular on

its face, information learned during the execution of the warrant

revealed a "factual mistake" regarding the premises which required

the FBI to exclude McLellan's bedroom from its search.                             See

Garrison,   480   U.S.     at    87   ("[The     officers]      were    required   to

discontinue the search of respondent's apartment as soon as they

. . . were put on notice of the risk that they might be in a unit

erroneously     included        within     the     terms   of    the    warrant.");

Ricciardelli,     998   F.2d     at   17    n.10    (noting     that    when   police

executing   a   warrant       discover     a    factual    mistake,     they   "'must

reasonably limit their search accordingly'" (quoting Garrison, 480

U.S. at 89 n.14)).            We reject McLellan's contention that any

"mistake" was made.

            Contrary     to     McLellan's       contention,      the    additional

information gathered by the FBI actually increased the likelihood

that McLellan -- and not one of the other occupants -- was

a35scott.11 First, by talking to St. Yves, the FBI learned that all


11
    Remember, the warrant authorized a search of 180 High Street
because there was probable cause to believe that "Darryl J. St.
Yves and/or other residents, as yet unknown, of 180 High Street"
had possessed and transmitted child pornography from an internet
account assigned to that address under the username a35scott.
Thus, it was not only St. Yves the FBI was interested in, but
rather all internet users at that address.

                                         -24-
three occupants shared St. Yves's internet account via a wireless

router, and thus every internet connection established from any of

the occupants' computers would trace back to the same IP address.

See In re BitTorrent Adult Film Copyright Infringement Cases, 296

F.R.D. 80, 84 (E.D.N.Y. 2012) (explaining that "[i]f you use a

router to share an Internet connection, the router gets the IP

address issued directly from the ISP" and thus "[a]n IP address

provides only the location at which one of any number of computer

devices may be deployed, much like a telephone number can be used

for any number of telephones" (internal quotation marks omitted));

Patrick Collins, Inc. v. Doe 1, 288 F.R.D. 233, 235 (E.D.N.Y. 2012)

("[A] single IP address may host one or more devices operated or

owned by multiple users (for example, a computer or handheld

tablet), each communicating on the same network, such as with a

wireless router or a business intranet." (internal quotation mark

omitted)).   Second, St. Yves denied using Gigatribe or Yahoo!, and

given his admission that he did (albeit accidentally) have child

pornography on his computer, the FBI had reason to believe St.

Yves's denial.       Third, St. Yves described McLellan as the most

computer savvy of the three occupants.          And finally, perhaps most

telling, St. Yves informed the FBI that McLellan moved into 180

High Street around December 1, 2009 -- the same day that Agent

Patel   downloaded    the   file   containing    child   pornography   from

a35scott from an IP address originating at 180 High Street.             We


                                    -25-
fail to see how this new information should have led the FBI to

conclude that McLellan could not be a35scott.

           The motion to suppress, therefore, was properly denied.

                           III.   Conclusion

           For the reasons explained above, McLellan fails to make

a preliminary showing that the        Omitted Information from Agent

Locke's   affidavit    would   have   negated   the    magistrate   judge's

probable cause finding, and thus the district court did not err in

denying his request for a Franks hearing.             Moreover, because we

agree with the district court's conclusion that the warrant was

sufficiently particular, McLellan's motion to suppress was properly

denied.

           AFFIRMED.




                                  -26-